 
 
IB 
111th CONGRESS 
1st Session 
H. RES. 760 
In the House of Representatives, U. S.,

September 23, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 324) to establish the Santa Cruz Valley National Heritage Area, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 324) to establish the Santa Cruz Valley National Heritage Area, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit with or without instructions. 
 
Lorraine C. Miller,Clerk.
